UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7517


DEVON LONA LUNN,

                    Petitioner - Appellant,

             v.

UNITED STATES OF AMERICA,

                    Respondent - Appellee.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:20-cv-00332-WO-JLW)


Submitted: December 29, 2020                                      Decided: January 7, 2021


Before WILKINSON, MOTZ, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Devon Lona Lunn, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Devon Lona Lunn, a federal prisoner, appeals the district court’s judgment

accepting the recommendation of the magistrate judge and dismissing without prejudice

Lunn’s 28 U.S.C. § 2241 petition. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. See United

States v. Lunn, No. 1:20-cv-00332-WO-JLW (M.D.N.C. Sept. 28, 2020). Like the district

court, we express no view on the merits of the claims alleged in the § 2241 petition. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                           AFFIRMED




                                           2